836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin DUNSMORE, Plaintiff-Appellant,v.SOCIAL SECURITY DIVISION, GOVERNMENT OF the UNITED STATES,Defendant-Appellee.
No. 86-5355.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff appeals from the district court's order granting summary judgment for defendant in this civil rights action filed under 42 U.S.C. Sec. 1983 in which plaintiff challenged the suspension of his social security disability benefits pursuant to 42 U.S.C. Sec. 402(x)(1).  However, the district court correctly concluded that the suspension of payments to plaintiff is not an ex post facto application of law.  Caldwell v. Heckler, 819 F.2d 133 (6th Cir.1987) (per curiam).  Neither does 42 U.S.C. Sec. 402(x)(1) invidiously discriminate against disabled felons.  Jensen v. Heckler, 766 F.2d 383, 385-86 (8th Cir.)  (per curiam), cert. denied, 106 S.Ct. 311 (1985).


4
Accordingly, it is ORDERED that the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation